DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-7, 10-13, 21-23, 25-30 have been considered but are moot in view of the new grounds of rejection.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/31/2022 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4, 6, 7, 10, 12, 29, 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doyle et al. (US PGPub 2008/0237675; hereinafter “Doyle”).
Re claim 1: Doyle teaches (e.g. figs. 1 and 11) a semiconductor device, comprising: a substrate (210); two source/drain (S/D) regions (fin 231 is a part of tri-gate transistor structure for a 1T-1C DRAM cell and would have S/D regions at the distal ends on both sides of the channel region of fin 231; hereinafter “SDR”) over the substrate (210); a channel region (channel region of fin 231 as shown in fig. 1A; hereinafter “CR”) between the two S/D regions (SDR) and including a semiconductor material (CR is formed from Si, SiGe, iii-v material, or the like; e.g. paragraph 14); a deposited capacitor material (DCM) layer (electrically conducting material 140/810 can be made from a metal or titanium nitride or tantalum nitride; e.g. paragraph 20; hereinafter “DCML”) over the channel region (CR); a dielectric layer (910 can be a high-k dielectric; e.g. paragraph 16; hereinafter “DL”) over the DCM layer (DCML); a metallic gate electrode layer (metal gate film 1010 is deposited over DL; e.g. paragraph 15; hereinafter “MG”) over the dielectric layer (DL); and a gate spacer (ILD 270) on sidewalls of the metallic gate electrode layer (MG), wherein the DCM layer (DCML) is also laterally disposed between the gate spacer (270) and the metallic gate electrode layer (MG), the DCM layer (DCML) includes a metal (140/810 can be made from a metal or titanium nitride or tantalum nitride; e.g. paragraph 20), a silicide, or a 2-dimensional material.
Re claim 4: Doyle teaches the semiconductor device of claim 1, wherein the 2-dimensional material is graphene or MoS2 (since claim 1 requires the 2-dimensional material in the alternative, the requirement of the material being graphene or MoS2 is not required).
Re claim 6: Doyle teaches the semiconductor device of claim 1, wherein the DCM layer (DCML) fully separates the dielectric layer (DL) from the channel region (CR).
Re claim 7: Doyle teaches the semiconductor device of claim 1, wherein the channel region (CR) includes a layer of the semiconductor material (CR is formed from Si, SiGe, iii-v material, or the like; e.g. paragraph 14) suspended between the two S/D regions (SDR) and over the substrate (210), wherein the DCM layer (DCML) wraps around (810 wraps around a portion of fin 231) a portion of the layer of the semiconductor material (CR 231).
Re claim 10: Doyle teaches (e.g. figs. 1 and 11) a semiconductor device, comprising: a substrate (210); a first device (tri-gate transistor 240 formed on the right side of fig. 11; e.g. paragraph 22; hereinafter “1D”) over a first region (right side of fig. 11; hereinafter “1R”) of the substrate (210), wherein the first device (1D) includes two first source/drain (S/D) regions (transistor 240 would have source/drain regions on distal ends of fin 241 on either side of the gate in 1R; hereinafter “1SDR”), a first channel region (channel region of transistor 241 between two 1SDR; hereinafter “1CR”) of a semiconductor material (Si, SiGe, iii-v material, or the like; e.g. paragraph 14) between the two first S/D regions (1SDR), a first dielectric layer (910 can be a high-k dielectric used in transistor 240; e.g. paragraph 16; hereinafter “1DL”) directly on the first channel region (1CR), and a first gate electrode layer (metal gate film for tri-gate transistor 240 over 1DL; e.g. paragraph 15; hereinafter “1MG”) over the first dielectric layer (1DL); and a second device (tri-gate capacitor 230 formed on the left side of fig. 11; hereinafter “2D”) over a second region (left side of fig. 11; hereinafter “2R”) of the substrate (210), wherein the second device (2D) includes two second S/D regions (fin 231 is a part of tri-gate transistor structure for a 1T-1C DRAM cell and would have S/D regions at the distal ends on both sides of the channel region of fin 231; hereinafter “2SDR”), a second channel region (fin 231 which extends between two 2SDR; hereinafter “2CR”) of the semiconductor material (Si, SiGe, iii-v material, or the like; e.g. paragraph 14) between the two second S/D regions (2SDR), a deposited capacitor material (DCM) layer (electrically conducting material 140/810 can be made from a metal or titanium nitride or tantalum nitride; e.g. paragraph 20; hereinafter “DCML”) directly on the second channel region (2CR), a second dielectric layer (910 can be a high-k dielectric; e.g. paragraph 16; hereinafter “2DL”) directly on the DCM layer (DCML), and a second gate electrode layer (metal gate film 1010 is deposited over 2DL; e.g. paragraph 15; hereinafter “2MG”) over the second dielectric layer (2DL), wherein the DCM layer (DCML) fully surrounds (DCML layer extends from the on three sides of the fin 231 therefore the rings of DCML fully surround the top portions of 2MG) a portion of the second gate electrode layer (2MG) when viewed from a cross-section cut vertically through the second gate electrode layer (2MG) and the two second S/D regions (2SDR).
Re claim 12: Doyle teaches the semiconductor device of claim 10, wherein the second channel region (2CR) includes a layer of the semiconductor material (Si, SiGe, iii-v material, or the like; e.g. paragraph 14) suspended between the two second S/D regions (2SDR) and over the substrate (210), wherein the DCM layer (DCML) wraps around a portion of the layer of the semiconductor material (231).
Re claim 29: Doyle teaches the semiconductor device of claim 1, wherein the DCM layer (DCML) fully surrounds a portion (as can be seen in fig. 11, DCML 810 fully surrounds the bottom surface of MG 1010) of the metallic gate electrode layer (MG).
Re claim 30: Doyle teaches the semiconductor device of claim 1, further comprising a shallow trench isolation (220), wherein the DCM layer (DCML) is also disposed vertically between the shallow trench isolation (220) and the metallic gate electrode layer (1010 MG).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doyle as applied to claims 1 and 10, respectively, above, and further in view of Bangsaruntip et al. (US PGPub 2014/0209854; hereinafter “Bangsaruntip”).
Re claims 5 and 11: Doyle teaches substantially the entire structure of claims 1 and 10 except explicitly teaching the semiconductor device, wherein the dielectric layer/second dielectric layer (DL 910) includes a layer of a high-k dielectric material over a layer of silicon oxide.
Bangsaruntip teaches (figs. 1A, 11, 12) the semiconductor device wherein the dielectric layer /second dielectric layer (gate stack 702a includes a silicon dioxide deposited and then a hafnium oxide layer deposited thereon; e.g. paragraph 52) includes a layer of a high-k dielectric material over an interfacial layer (gate stack 702a includes a silicon dioxide deposited on the nanowire and then a second hafnium oxide layer on the silicon dioxide layer; e.g. paragraph 52).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results to use the HfO2/SiO2 bilayer for the gate dielectric as taught by Bangsaruntip in the device of Doyle in order to have the predictable result of using an interfacial oxide between the silicon and HfO2 material to ensure a proper interface between the silicon and hafnium oxide to ensure a high quality high-k film is deposited.
Allowable Subject Matter
Claims 21-23, 25-28 are allowed.
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE Y MIYOSHI whose telephone number is (571)270-1629.  The examiner can normally be reached on M-F, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSE Y MIYOSHI/
Primary Examiner, Art Unit 2822